DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Lastova on 8/1/22.

The application has been amended as follows: 

Claim 1. 	(Currently Amended) An apparatus for determining, for use in a tag-guarded memory, a selected tag value from a plurality of tag values, comprising:
ordered list generation circuitry to receive an excluded tag vector comprising a plurality of fields, where each field is associated with a tag value in said plurality of tag values and identifies whether the associated tag value is excluded from use, the ordered list generation circuitry being arranged to generate, from said excluded tag vector, an ordered list of non-excluded tag values;
count determination circuitry to determine, using said excluded tag vector and an identified start tag value, a count value indicative of a number of non-excluded tag values occurring in a region of the excluded tag vector bounded by an initial field and a field corresponding to said start tag value; and
tag selection circuitry to determine the selected tag value from said ordered list based on said count value and an identified offset, the identified offset indicating a required number of non-excluded tag values between said start tag value and said selected tag value;
wherein the apparatus is arranged to associate the selected tag value with an address identifying an addressed location in a memory system; and
the apparatus further comprises memory access circuitry responsive to a tag-guarded memory access operation based on a target address identifying a particular addressed location in the memory system to:
compare an address tag associated with the target address with a guard tag associated with a block of one or more memory locations that includes the particular addressed location identified by the target address; and
generate an indication of whether a match is detected between the guard tag and the address tag.
Claim 17.	(Currently Amended) A method for determining, for use in a tag-guarded memory, a selected tag value from a plurality of tag values, the method comprising:
receiving an excluded tag vector comprising a plurality of fields, where each field is associated with a tag value in said plurality of tag values and identifies whether the associated tag value is excluded from use;
employing ordered list generation circuitry to generate, from said excluded tag vector, an ordered list of non-excluded tag values;
employing count determination circuitry to determine, using said excluded tag vector and an identified start tag value, a count value indicative of a number of non-excluded tag values occurring in a region of the excluded tag vector bounded by an initial field and a field corresponding to said start tag value; 
determining the selected tag value from said ordered list based on said count value and an identified offset, the identified offset indicating a required number of non-excluded tag values between said start tag value and said selected tag value;
associating the selected tag value with an address identifying an addressed location in a memory system; and 
in response to a tag-guarded memory access operation based on a target address identifying a particular addressed location in the memory system:
comparing an address tag associated with the target address with a guard tag associated with a block of one or more memory locations that includes the particular addressed location identified by the target address, and
generating an indication of whether a match is detected between the guard tag and the address tag.

Claim 18.	(Currently Amended) An apparatus for determining, for use in a tag-guarded memory, a selected tag value from a plurality of tag values, comprising:
ordered list generation means for receiving an excluded tag vector comprising a plurality of fields, where each field is associated with a tag value in said plurality of tag values and identifies whether the associated tag value is excluded from use, the ordered list generation means for generating, from said excluded tag vector, an ordered list of non-excluded tag values;
count determination means for determining, using said excluded tag vector and an identified start tag value, a count value indicative of a number of non-excluded tag values occurring in a region of the excluded tag vector bounded by an initial field and a field corresponding to said start tag value; and
tag selection means for determining the selected tag value from said ordered list based on said count value and an identified offset, the identified offset indicating a required number of non-excluded tag values between said start tag value and said selected tag value;
wherein the apparatus is arranged to associate the selected tag value with an address identifying an addressed location in a memory system; and
the apparatus further comprises means for accessing memory responsive to a tag-guarded memory access operation based on a target address identifying a particular addressed location in the memory system to:
compare an address tag associated with the target address with a guard tag associated with a block of one or more memory locations that includes the particular addressed location identified by the target address; and
generate an indication of whether a match is detected between the guard tag and the address tag.

Reasons for Allowance

Per claim 1, the prior art of Stark et al. herein Stark discloses: An apparatus for determining, for use in a tag-guarded memory, a selected tag value from a plurality of tag values, comprising: ordered list generation circuitry to receive an excluded tag vector comprising a plurality of fields, where each field is associated with a tag value in said plurality of tag values and identifies whether the associated tag value is excluded from use. 
However, Starks alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: … count determination circuitry to determine, using said excluded tag vector and an identified start tag value, a count value indicative of a number of non-excluded tag values occurring in a region of the excluded tag vector bounded by an initial field and a field corresponding to said start tag value; and tag selection circuitry to determine the selected tag value from said ordered list based on said count value and an identified offset, the identified offset indicating a required number of non-excluded tag values between said start tag value and said selected tag value; wherein the apparatus is arranged to associate the selected tag value with an address identifying an addressed location in a memory system; and the apparatus further comprises memory access circuitry responsive to a tag-guarded memory access operation based on a target address identifying a particular addressed location in the memory system to: compare an address tag associated with the target address with a guard tag associated with a block of one or more memory locations that includes the particular addressed location identified by the target address; and generate an indication of whether a match is detected between the guard tag and the address tag.
Per claim 17, the prior art of Stark et al. herein Stark discloses: A forced unit access mode wherein a data block specified in the command is staged to non-volatile memory before a response is sent back to the host. 
However, Starks alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: … employing count determination circuitry to determine, using said excluded tag vector and an identified start tag value, a count value indicative of a number of non-excluded tag values occurring in a region of the excluded tag vector bounded by an initial field and a field corresponding to said start tag value; and determining the selected tag value from said ordered list based on said count value and an identified offset, the identified offset indicating a required number of non-excluded tag values between said start tag value and said selected tag value; associating the selected tag value with an address identifying an addressed location in a memory system; and in response to a tag-guarded memory access operation based on a target address identifying a particular addressed location in the memory system: comparing an address tag associated with the target address with a guard tag associated with a block of one or more memory locations that includes the particular addressed location identified by the target address, and generating an indication of whether a match is detected between the guard tag and the address tag.
Per claim 18, the prior art of Stark et al. herein Stark discloses: An apparatus for determining, for use in a tag-guarded memory, a selected tag value from a plurality of tag values, comprising: ordered list generation means for receiving an excluded tag vector comprising a plurality of fields, where each field is associated with a tag value in said plurality of tag values and identifies whether the associated tag value is excluded from use. 
However, Starks alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: … count determination means for determining, using said excluded tag vector and an identified start tag value, a count value indicative of a number of non-excluded tag values occurring in a region of the excluded tag vector bounded by an initial field and a field corresponding to said start tag value; and tag selection means for determining the selected tag value from said ordered list based on said count value and an identified offset, the identified offset indicating a required number of non-excluded tag values between said start tag value and said selected tag value; wherein the apparatus is arranged to associate the selected tag value with an address identifying an addressed location in a memory system; and the apparatus further comprises means for accessing memory responsive to a tag-guarded memory access operation based on a target address identifying a particular addressed location in the memory system to: compare an address tag associated with the target address with a guard tag associated with a block of one or more memory locations that includes the particular addressed location identified by the target address; and generate an indication of whether a match is detected between the guard tag and the address tag.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138